Citation Nr: 1825038	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  07-09 666	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for left ear hearing loss. 

3.  Entitlement to an initial disability rating in excess of 50 percent prior to May 15, 2014, and in excess of 70 percent as of May 15, 2014, for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1963 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the VA RO in Indianapolis, Indiana.  The Board remanded the claims in October 2010.

Subsequent to the Board's remand, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's PTSD to 70 percent effective May 15, 2014.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher initial evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  This issue has been recharacterized above.

The AOJ also granted entitlement to service connection for tension headaches in a November 2017 rating decision.  This is a full grant of the benefits on appeal for the right hip and this appeal is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In July 2010, the Veteran presented sworn testimony during a Travel Board hearing in Philadelphia, Pennsylvania.  A transcript of the hearing has been associated with the claims file.  The Veterans Law Judge who held the October 2010 hearing is no longer employed at the Board.  In January 2018, the Board sent the Veteran a letter asking whether she wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2017).  He replied later that month indicating that he did not wish to attend a new Board hearing.  

The issues of an increased rating for left ear hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right ear hearing loss is likely the result of his active service.

2.  For the entire period on appeal, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas, but without total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for right ear hearing loss.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the right ear hearing loss claim, this claim is granted herein and any error as to the duties to notify and assist is moot.

With regard to the PTSD claim, the Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent an adequate notice letter to the Veteran in October 2006.  All available service treatment records and post-service medical records, including VA, private, and Social Security Administration (SSA) records, have been obtained.  The Veteran has not identified any outstanding and relevant records.  

The Veteran was most recently examined in January 2017 and has not provided any medical or lay evidence suggesting a worsening of his psychiatric disability since that time.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

	(CONTINUED ON NEXT PAGE)




II. Merits of the Claims

A.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With regard to a present disability, audiometric results from January 2008 (88 percent), April 2013 (92 percent), and July 2015 (88 percent) VA examinations showed speech discrimination scores of less than 94 percent.  This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2017).  The first element of Shedden/Caluza is met.

With regard to an in-service event, service treatment records are negative for any complaints of hearing loss.  However, the Veteran's DD-214 shows a military occupational specialty of field radio operator, suggesting loud noise exposure.  Further, he has already been granted service connection for tinnitus and left ear hearing loss based on in-service noise exposure.  As such, in-service noise exposure can be conceded and the second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current right ear hearing loss.  

The Veteran has been afforded several VA audiological examinations.  In sum, the VA examiners concluded that the Veteran's left ear hearing loss and bilateral tinnitus was related to service.  However, the January 2008 examiner was unable to link the Veteran's right ear hearing loss to service because his hearing was within normal limits at discharge.  He did not address the apparent decrease in hearing acuity at 500Hz, 1000Hz, 3000Hz, 4000Hz, and 6000Hz from enlistment to separation and whether this may provide the basis for a medical nexus between the Veteran's service and his current right ear hearing loss, notwithstanding the lack of hearing loss for VA purposes at separation.  This weakens the probative value of the opinion.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  None of the other VA examinations provided an opinion on the etiology of the right ear hearing loss, but several noted the onset of his hearing loss generally while in service.

The Board notes that the hearing loss could be remanded for a new VA opinion that addresses the Veteran's change in right ear hearing during service.  However, in light of the decrease in hearing acuity in service, complaints of continuous hearing-related symptoms (tinnitus and subjective decrease in hearing acuity) since service, grant of service connection for tinnitus and left ear hearing loss based on in-service noise exposure, and limited probative value of the negative opinion, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current left ear hearing loss is related to his military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for right ear hearing loss is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where a veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been initially evaluated as 50 percent disabling prior to May 15, 2014, and 70 percent disabling as of May 15, 2014, under Diagnostic Code 9411.  He seeks a higher initial rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran was first examined in conjunction with his PTSD claim in April 2007.  At that time, he complained of low mood, very sad affect, high anxiety, persistent feelings of guilt, difficulty with motivation, persistently low level of energy, recurrent dreams and nightmares five times per week, vivid and intense flashbacks on an irregular basis, increased arousal, insomnia with 3 to 4 hours of sleep per night, irritability with occasional outbursts of anger, difficulty with concentration, hypervigilance, and exaggerated startle response.  There was no history of inappropriate behavior, hallucinations, delusions, or homicidal ideation, but there was a history of brief periodic thoughts of suicide without planning or attempt.  The Veteran reported significant problems relating to work performance and making several job-related mistakes due to irritability, frequent arguments, moderate difficulty remembering routines, and difficulty staying on tasks.  He also indicated that he had a low level of socialization, preferred to be at home, and felt uncomfortable around crowds, but that he had social activities and maintained good contact with his wife of 37 years and his three children.  The examiner diagnosed the Veteran with severe PTSD and moderately severe major depressive disorder (MDD) secondary to his PTSD.

The Veteran was next examined in August 2009.  At that time, he complained of chronic depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances in mood and motivation, difficulty in establishing and maintaining work and social relationships, difficulty adapting to stressful circumstances, including in a work or work-like setting, and feelings of detachment and estrangement from others.  The Veteran reported that his symptoms have increased in severity and that he was on a disability leave from work.  He also specifically noted an increase in his isolation with almost all of his socialization is with other veterans and some family members and significant interference with his employment functioning.  Although he reported being married for 39 years and having three sons, he also indicated that his relationship with his wife had been difficult and that they had been separated for a time, and that he had no contact with one of his sons for the past four years.  He also reported a strained relationship with his mother and sister.  The examiner diagnosed the Veteran with chronic, severe PTSD and moderate MDD, secondary to his PTSD.

The Veteran was next examined in May 2014.  At that time, he complained of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including in a work or work-like setting.  Since his last evaluation, he indicated that he was less socially engaged and episodically more isolated and that he had retired in 2008 due to PTSD.  Prior to his retirement, he noted that his PTSD symptoms undermined his functional capacities across social and interpersonal domains, deployment of cognitive abilities and intellectual strengths, and in mood.  He continued to be married and reported that he had regular and positive contact with his children and grandchildren and that his family was his primary support system.  Although the Veteran reported volunteering with other veterans at the RO and at church, he remained emotionally distant and detached in his interactions as a volunteer.  He denied hallucinations, delusions, or suicidal or homicidal ideation.  The examiner diagnosed the Veteran with chronic PTSD and unspecified depressive disorder, secondary to PTSD.

The Veteran was most recently examined in January 2017.  At that time, he complained of depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including in a work or work-like setting.  The examiner opined that his ability to function in an occupational setting would be impaired by his PTSD symptoms.  Specifically, he noted that his impaired concentration would interfere with his completing work tasks accurately and efficiently, his moderate social impairment and irritability would affect his ability to interact with coworkers, and his sleep disturbances and panic attacks may interfere with his attendance and quality of work performance.  Overall, the examiner believed that the Veteran's PTSD would moderately impair his work functioning.  The examiner also noted the Veteran's marriage, which was made more difficult by his PTSD symptoms, his good relationships with his children and grandchildren, and his volunteer work with other veterans at church and the RO.  He diagnosed the Veteran with PTSD and noted that he had occupational and social impairment with reduced reliability and productivity.

The medical evidence also includes VA treatment records and letter from the Veteran's VA therapist showing psychiatric treatment and symptoms that were not worse than or inconsistent with those recorded in the examination reports.  The Veteran also submitted several psychological evaluations from his private psychologist, Dr. R. B. H.  Dr. R. B. H.'s evaluations also showed the Veteran's social and occupational impairment.  Significantly, the private psychologist noted that, although the Veteran had some socialization with his family and volunteer work, he had no close friendships and he was forced to retire due to his PTSD symptoms.  This level of impairment is again noted in his SSA.  Specifically, an SSA Mental Residual Capacity Assessment noted moderation restrictions of activities of daily living, difficulty in maintaining social functioning, and marked difficulty in maintaining concentration, persistence, and pace.  These medical records all corroborate the high level of social and occupational impairment found by the VA examiners.

In addition to the medical evidence, the Veteran has provided written statements regarding his PTSD symptoms.  This lay evidence is also consistent with the VA examination reports.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his depression warranted a 70 percent evaluation for the entire period on appeal.  The medical and lay evidence supports a finding of occupational and social impairment with deficiencies in most areas.  Each of the three VA examiners found the Veteran had roughly consistent symptomatology.  The Veteran has consistently reported social isolation, a limited number of somewhat superficial relationships, ongoing sleep impairment, and significant occupational difficulty.  Although he continued to work until 2008 and maintain relationships with his wife, family, and other veterans, he indicated that his continued work was due to a very patient and understanding boss and that none of his relationships were close or without significant difficulty.  The Board finds that these limitations result in occupational and social impairment with deficiencies in most areas.  Thus, rather than assigning staged ratings, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 70 percent rating throughout the appeal period.  

Although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptoms of a severity to approximate the level of total occupational and social impairment warranting a 100 percent disability rating.  Although the presence or absence of certain symptoms is not dispositive to the issue of the proper disability rating, the presence or absence of symptoms is useful in determining the severity of the condition.  Here, there is no evidence of impairment in thought processes or communication, hallucinations or delusions, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time or place,.  

The treatment records and multiple VA examination reports support a determination that the Veteran's symptoms were not indicative of occupational and social impairment that approximate the criteria for a 100 percent.  While the evidence of record demonstrates severe impairment in occupational and social functioning, it does not show total social and occupational impairment to warrant an increased rating of 100 percent.  Indeed, although the Veteran's symptoms have limited his friendships, he did report attending church, regular visits and interactions with his immediate family, and volunteering with other veterans at church and the RO.  The social and occupational impairment with deficiencies in most areas, as reported by the Veteran and noted in the VA examination reports, is covered by his current 70 percent evaluation.  Without evidence of total social and occupational impairment, a higher rating of 100 percent is not warranted.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the Veteran's PTSD warrants a 70 percent initial evaluation throughout the entire appeal periods, but that the claim of entitlement to a disability rating in excess of 70 percent at any time during the appeal period must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, beyond that assigned herein, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to a disability rating of 70 percent for PTSD is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

The above grant of service connection for right ear hearing loss may affect the resolution of the left ear hearing loss and TDIU claims, as right ear and left ear hearing loss are rated together and TDIU is based on the current evaluations of all of the Veteran's service-connected disabilities.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above grant of service connection for right ear hearing loss, including assigning a disability rating and effective date before readjudicating the increased rating for the left ear hearing loss and TDIU claims.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's above grant of service connection for right ear hearing loss, including assigning a disability rating and effective date.

2.  Thereafter, and after completing any other development deemed necessary, the remanded claims for an increased rating for left ear hearing loss and TDIU must be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


